             Case 1:19-cv-11495-RA Document 28 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 FALVEY CARGO UNDERWRITING LTD                                       DOC#:
 as subrogor of SPICE CHAIN                                          DATE FILED: 10/8/2020
 CORPORATION AND SPICE CHAIN
 CORPORATION,
                        Plaintiffs,                                   19-CV-11495 (RA)

                        v.                                                  ORDER

 ZIM INTEGRATED SHIPPING SERVICES
 LTD. et al.,
                   Defendants.



RONNIE ABRAMS, United States District Judge:

         On September 2, 2020, the Court ordered the parties to jointly file a letter, no later than

October 2, 2020, updating the Court as to the status of this case. To date, the parties have not done

so. No later than October 14, 2020, the parties shall file a joint letter updating the Court as to the

status of the case, including the status of their settlement discussions.

SO ORDERED.

Dated:      October 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
